Concurring Opinion.
Ross, J.
While I concur in the conclusion that the facts found are insufficient to sustain a judgment for the appellee, I can not concur in the statement that when the facts are found, it is the province of the jury to determine from such facts, either that the defendant was or was not guilty of negligence, or that the plaintiff was or was not guilty of contributory negligence. When the facts are found or admitted, I believe the questions of negligence and contributory negligence are for the court as questions of law.
Piled Jan. 23, 1894.